Exhibit 10.2

 

 

DIGITAL ANGEL CORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

July 31, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PURCHASE AND SALE OF NOTE AND WARRANT.

 

 

 

1.1

Purchase of Note and Warrant

 

 

 

1.2

The Closing Date

 

 

 

1.3

Form of Payment

 

 

 

 

 

 

 

2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

 

 

2.1

Organization, Good Standing and Qualification

 

 

 

2.2

Subsidiaries

 

 

 

2.3

Capitalization; Voting Rights.

 

 

 

2.4

Authorization; Binding Obligations

 

 

 

2.5

Liabilities

 

 

 

2.6

Agreements; Action

 

 

 

2.7

Obligations to Related Parties

 

 

 

2.8

Changes

 

 

 

2.9

Title to Properties and Assets; Liens, Etc.

 

 

 

2.10

Intellectual Property.

 

 

 

2.11

Compliance with Other Instruments

 

 

 

2.12

Litigation

 

 

 

2.13

Tax Returns and Payments

 

 

 

2.14

Employees

 

 

 

2.15

Registration Rights and Voting Rights

 

 

 

2.16

Compliance with Laws; Permits

 

 

 

2.17

Environmental and Safety Laws

 

 

 

2.18

Valid Offering

 

 

 

2.19

Full Disclosure

 

 

 

2.20

Insurance

 

 

 

2.21

SEC Reports

 

 

 

2.22

No Market Manipulation

 

 

 

2.23

Listing

 

 

 

2.24

No Integrated Offering

 

 

 

2.25

Stop Transfer

 

 

 

2.26

Dilution

 

 

 

2.27

Material Agreements

 

 

 

2.28

ERISA

 

 

 

2.29

Solvency

 

 

 

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

 

 

3.1

Requisite Power and Authority

 

 

 

1

--------------------------------------------------------------------------------


 

 

3.2

Investment Representations

 

 

 

3.3

Purchaser Bears Economic Risk

 

 

 

3.4

Acquisition for Own Account

 

 

 

3.5

Purchaser Can Protect Its Interest

 

 

 

3.6

Accredited Investor

 

 

 

3.7

Legends.

 

 

 

 

 

 

 

4.

COVENANTS OF THE COMPANY.

 

 

 

4.1

Stop-Orders

 

 

 

4.2

Listing

 

 

 

4.3

Market Regulations

 

 

 

4.4

Reporting Requirements

 

 

 

4.5

Use of Funds

 

 

 

4.6

Access to Facilities

 

 

 

4.7

Offering Restrictions

 

 

 

4.8

Insurance

 

 

 

4.9

Intellectual Property

 

 

 

4.10

Financial Information

 

 

 

4.11

Reservation of Shares

 

 

 

4.12

Confidentiality

 

 

 

4.13

Corporate Existence

 

 

 

4.14

Reissuance of Securities

 

 

 

4.15

Priority of Notes

 

 

 

4.16

Expenses and Other Payments

 

 

 

4.17

Transfer and Depositary Agent Instructions

 

 

 

 

 

 

 

5.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

 

 

5.1

Execution

 

 

 

5.2

Payment

 

 

 

5.3

Representations and Warranties

 

 

 

 

 

 

 

6.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.

 

 

 

6.1

Execution

 

 

 

6.2

Exchange Listing

 

 

 

6.3

Representations and Warranties

 

 

 

6.4

Legal Opinion

 

 

 

6.5

Delivery of Securities

 

 

 

6.6

Board Resolutions

 

 

 

6.7

Reservation of Shares

 

 

 

6.8

Transfer Agent Instructions

 

 

 

6.9

Good Standing Certificates

 

 

 

6.10

Secretary’s Certificate

 

 

 

6.11

Filings

 

 

 

6.12

Security Agreement

 

 

 

6.13

Other Transaction Documents

 

 

 

2

--------------------------------------------------------------------------------


 

7.

COVENANTS OF THE COMPANY AND THE PURCHASER REGARDING INDEMNIFICATION.

 

7.1

Company Indemnification

 

 

 

7.2

Purchaser’s Indemnification

 

 

 

7.3

Procedures

 

 

 

 

 

 

 

8.

MISCELLANEOUS.

 

 

 

8.1

Governing Law

 

 

 

8.2

Survival

 

 

 

8.3

Successors and Assigns

 

 

 

8.4

Entire Agreement

 

 

 

8.5

Severability

 

 

 

8.6

Amendment and Waiver.

 

 

 

8.7

Delays or Omissions

 

 

 

8.8

Notices

 

 

 

8.9

Titles and Subtitles

 

 

 

8.10

Facsimile Signatures; Counterparts

 

 

 

8.11

Broker’s Fees

 

 

 

8.12

Construction

 

 

 

3

--------------------------------------------------------------------------------


 

DIGITAL ANGEL CORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of July 31, 2003, by and among Digital Angel Corporation, a Delaware corporation
(the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).

 

RECITALS

 

Whereas, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);

 

Whereas, the Company desires to sell and the Purchaser desires to purchase, upon
the terms and conditions stated in this Agreement, (i) a secured convertible
note of the Company substantially in the form attached as Exhibit A in the
principal amount of $2,000,000 (together with any secured convertible notes
issued in exchange therefor or replacement thereof in accordance with the terms
thereof, the “Note”) and (ii) a warrant substantially in the form attached as
Exhibit B (the “Warrant”) to acquire 125,000 shares of the Company’s common
stock (the “Warrant Shares”);

 

Whereas, the Note shall be convertible into shares of the Company’s common stock
(the “Conversion Shares”), in accordance with the terms of the Note (the Note,
the Warrant, the Conversion Shares and the Warrant Shares are referred to herein
collectively as the “Securities”); and

 

Whereas, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached as Exhibit C (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

Whereas, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Security Agreement
substantially in the form attached as Exhibit D (the “Security Agreement”)
pursuant to which the Company has agreed to provide the Purchaser with a
security interest in certain assets of the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


1.              PURCHASE AND SALE OF NOTE AND WARRANT.


 


1.1                               PURCHASE OF NOTE AND WARRANT.  SUBJECT TO THE
SATISFACTION (OR WAIVER) OF THE CONDITIONS SET FORTH IN SECTIONS 5 AND 6 BELOW,
THE COMPANY SHALL ISSUE AND SELL TO THE PURCHASER AND THE PURCHASER AGREES TO
PURCHASE FROM THE COMPANY THE NOTE AND THE WARRANT.  THE PURCHASE PRICE (THE
“PURCHASE PRICE”) OF THE NOTE AND THE WARRANT AT THE CLOSING (THE “CLOSING”)
SHALL BE EQUAL TO $1.00 FOR EACH $1.00 OF PRINCIPAL AMOUNT OF THE NOTE PURCHASED
(REPRESENTING AN AGGREGATE PURCHASE PRICE OF $2,000,000).


 


1.2                               THE CLOSING DATE.  THE DATE AND TIME OF THE
CLOSING (THE “CLOSING DATE”) SHALL BE AT SUCH TIME AND PLACE AS IS MUTUALLY
AGREED TO BY THE COMPANY AND THE PURCHASER, SUBJECT TO THE SATISFACTION (OR
WAIVER) OF ALL OF THE CONDITIONS TO THE CLOSING SET FORTH IN SECTIONS 5 AND 6.


 


1.3                               FORM OF PAYMENT. PURSUANT TO A FUNDS ESCROW
AGREEMENT (THE “FUNDS ESCROW AGREEMENT”), ON THE CLOSING DATE, (I) THE PURCHASER
SHALL PAY THE PURCHASE PRICE TO THE COMPANY FOR THE NOTE AND THE WARRANT BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE COMPANY’S WRITTEN
WIRE INSTRUCTIONS, LESS ANY AMOUNT WITHHELD FOR EXPENSES AND OTHER PAYMENTS
PURSUANT TO SECTION 4.16, AND (II) THE COMPANY SHALL DELIVER TO THE PURCHASER
THE NOTE REPRESENTING THE PRINCIPAL AMOUNT OF THE NOTE THAT THE PURCHASER IS
THEN PURCHASING HEREUNDER ALONG WITH THE WARRANT, DULY EXECUTED ON BEHALF OF THE
COMPANY AND REGISTERED IN THE NAME OF THE PURCHASER OR ITS DESIGNEE.


 


2.              REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as set forth below except as disclosed in the Company’s filings
under the Securities Exchange Act of 1934 (collectively, the “Exchange Act
Filings”) or the Schedules hereto.

 


2.1                               ORGANIZATION, GOOD STANDING AND
QUALIFICATION.  THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION AND
IS QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN EACH OTHER JURISDICTION IN
WHICH THE OWNERSHIP OR LEASING OF ITS PROPERTIES OR THE NATURE OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  AS
USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE
EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS OF THE COMPANY, OR ON THE TRANSACTIONS
CONTEMPLATED HEREBY, OR BY THE OTHER DOCUMENTS, INSTRUMENTS OR THE AGREEMENTS TO
BE ENTERED INTO IN CONNECTION HEREWITH, OR ON THE AUTHORITY OR ABILITY OF THE
COMPANY TO PERFORM ITS OBLIGATIONS UNDER THE OFFERING DOCUMENTS.


 


2.2                               SUBSIDIARIES.  SCHEDULE 2.2 HERETO SETS FORTH
EACH SUBSIDIARY OF THE COMPANY, SHOWING THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION AND SHOWING THE PERCENTAGE OF EACH PERSON’S OWNERSHIP OF THE
OUTSTANDING STOCK OR OTHER INTERESTS OF SUCH SUBSIDIARY.  FOR THE PURPOSES OF
THIS AGREEMENT, “SUBSIDIARY” SHALL MEAN ANY CORPORATION OR OTHER ENTITY OF WHICH
AT LEAST A MAJORITY OF THE SECURITIES OR OTHER OWNERSHIP INTEREST HAVING
ORDINARY VOTING POWER (ABSOLUTELY OR CONTINGENTLY) FOR THE ELECTION OF DIRECTORS
OR OTHER PERSONS

 

2

--------------------------------------------------------------------------------


 

performing similar functions are at the time owned directly or indirectly by the
Company and/or any of its other subsidiaries.  All of the outstanding shares of
capital stock of each subsidiary have been duly authorized and validly issued,
and are fully paid and nonassessable.  There are no outstanding preemptive,
conversion or other rights, options, warrants or agreements granted or issued by
or binding upon any subsidiary for the purchase or acquisition of any shares of
capital stock of any subsidiary or any other securities convertible into,
exchangeable for or evidencing the rights to subscribe for any shares of such
capital stock.  Neither the Company nor any subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence.  Neither the Company nor any subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary.


 


2.3                               CAPITALIZATION; VOTING RIGHTS.


 

(A)                                  THE AUTHORIZED CAPITAL STOCK OF THE
COMPANY, AS OF JUNE 30, 2003, CONSISTS OF (I)1,000,000 SHARES OF PREFERRED
STOCK, PAR VALUE $1.75 PER SHARE, NO SHARES OF WHICH ARE ISSUED AND OUTSTANDING,
AND (II) 95,000,000 SHARES OF COMMON STOCK, PAR VALUE $.005 PER SHARE (THE
“COMMON STOCK”), 26,858,239 SHARES OF WHICH ARE ISSUED AND OUTSTANDING.

 

(B)                                  EXCEPT AS DISCLOSED ON SCHEDULE 2.3(B),
OTHER THAN (I) THE SHARES RESERVED FOR ISSUANCE UNDER THE COMPANY’S STOCK OPTION
PLANS; AND (II) SHARES WHICH MAY BE GRANTED PURSUANT TO THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS
(INCLUDING PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL) TO SUBSCRIBE TO, CALL
OR COMMITMENT OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE COMPANY (SUCH SCHEDULE 2.3
SHALL PROVIDE THE EXERCISE OR CONVERSION TERM, EXERCISE OR CONVERSION PRICE,
VESTING PERIOD, HOLDERS OF SUCH OPTIONS, WARRANTS OR CONVERTIBLE SECURITIES AND
THE AMOUNT GRANTED OR ISSUED TO EACH HOLDER).  EXCEPT AS DESCRIBED IN SCHEDULE
2.3(B), THERE EXISTS NO PROXY OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR
AGREEMENTS OF ANY KIND, FOR THE PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY
OF ITS SECURITIES.  NEITHER THE OFFER, ISSUANCE OR SALE OF ANY OF THE NOTE OR
WARRANT, OR THE ISSUANCE OF ANY OF THE CONVERSION SHARES OR WARRANT SHARES, NOR
THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY, WILL RESULT IN A CHANGE
IN THE PRICE OR NUMBER OF ANY SECURITIES OF THE COMPANY OUTSTANDING, UNDER
ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY SUCH
SECURITIES.

 

(C)                                  ALL ISSUED AND OUTSTANDING SHARES OF THE
COMPANY’S COMMON STOCK (I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE AND (II) TOGETHER WITH THE OFFER AND SALE OF ALL
CONVERTIBLE SECURITIES, RIGHTS, WARRANTS, OR OPTIONS OF THE COMPANY, WERE ISSUED
IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE
OF SECURITIES, AND NO STOCKHOLDER HAS A RIGHT OF RESCISSION OR DAMAGES AGAINST
THE COMPANY WITH RESPECT THERETO.

 

(D)                                  THE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS OF THE SHARES OF THE COMMON STOCK ARE AS STATED IN THE COMPANY’S
CERTIFICATE OF INCORPORATION, AS AMENDED TO THE DATE OF THIS AGREEMENT (THE
“CHARTER”).  THE CONVERSION SHARES AND WARRANT SHARES HAVE BEEN DULY AND VALIDLY
RESERVED FOR ISSUANCE.  WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF

 

3

--------------------------------------------------------------------------------


 

this Agreement and the Company’s Charter, the Securities will be validly issued,
fully paid and nonassessable, and will be free of any liens or encumbrances,
other than those that may be created with respect to the Purchaser or its
property; provided, however, that the Securities may be subject to restrictions
on transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed, except to
the extent that such restrictions shall be eliminated by virtue of the
Registration Rights Agreement.

 


2.4                               AUTHORIZATION; BINDING OBLIGATIONS.  ALL
CORPORATE ACTION ON THE PART OF THE COMPANY NECESSARY FOR THE AUTHORIZATION OF
THIS AGREEMENT, THE NOTE, THE WARRANT, THE REGISTRATION RIGHTS AGREEMENT, THE
FUNDS ESCROW AGREEMENT AND THE SECURITY AGREEMENT (COLLECTIVELY, THE
“TRANSACTION DOCUMENTS”), THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY
HEREUNDER AT THE APPLICABLE CLOSING, AND THE AUTHORIZATION, SALE, ISSUANCE AND
DELIVERY OF THE NOTE AND WARRANT HAS BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE
CLOSING AND NO FURTHER CONSENT OR AUTHORIZATION OF THE COMPANY, ITS BOARD OF
DIRECTORS OR STOCKHOLDERS IS REQUIRED.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, WHEN EXECUTED AND DELIVERED AND TO THE EXTENT THAT THE COMPANY IS A
PARTY THERETO, WILL BE VALID AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE
IN ACCORDANCE WITH THEIR TERMS, EXCEPT (A) AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS, AND (B) GENERAL PRINCIPLES OF EQUITY
THAT RESTRICT THE AVAILABILITY OF EQUITABLE OR LEGAL REMEDIES.  THE SALE OF THE
NOTE AND THE SUBSEQUENT CONVERSION OF THE NOTE INTO CONVERSION SHARES ARE NOT
AND WILL NOT BE SUBJECT TO ANY PREEMPTIVE RIGHTS OR RIGHTS OF FIRST REFUSAL THAT
HAVE NOT BEEN PROPERLY WAIVED OR COMPLIED WITH. THE ISSUANCE OF THE WARRANT AND
THE SUBSEQUENT EXERCISE OF THE WARRANT FOR WARRANT SHARES ARE NOT AND WILL NOT
BE SUBJECT TO ANY PREEMPTIVE RIGHTS OR RIGHTS OF FIRST REFUSAL THAT HAVE NOT
BEEN PROPERLY WAIVED OR COMPLIED WITH.  THE NOTE AND THE WARRANT, WHEN EXECUTED
AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE VALID AND
BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT (A) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS, AND (B) GENERAL PRINCIPLES OF EQUITY THAT
RESTRICT THE AVAILABILITY OF EQUITABLE OR LEGAL REMEDIES.


 


2.5                               LIABILITIES.  THE COMPANY HAS NO MATERIAL
LIABILITIES AND, TO THE BEST OF ITS KNOWLEDGE, KNOWS OF NO MATERIAL CONTINGENT
LIABILITIES, EXCEPT CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND LIABILITIES DISCLOSED IN THE COMPANY’S MOST RECENT EXCHANGE ACT
FILING.


 


2.6                               AGREEMENTS; ACTION.  EXCEPT AS SET FORTH ON
SCHEDULE 2.6:


 

(A)                                  THERE ARE NO AGREEMENTS, UNDERSTANDINGS,
INSTRUMENTS, CONTRACTS, PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR
DECREES TO WHICH THE COMPANY IS A PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND
WHICH MAY INVOLVE (I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO,
THE COMPANY IN EXCESS OF $50,000 (OTHER THAN OBLIGATIONS OF, OR PAYMENTS TO, THE
COMPANY ARISING FROM PURCHASE OR SALE AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS), OR (II) THE TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT,
TRADE SECRET OR OTHER PROPRIETARY RIGHT TO OR FROM THE COMPANY (OTHER THAN
LICENSES ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR OTHER STANDARD
PRODUCTS), OR (III) PROVISIONS RESTRICTING THE DEVELOPMENT, MANUFACTURE OR

 

4

--------------------------------------------------------------------------------


 

distribution of the Company’s products or services, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

 

(B)                                  THE COMPANY HAS NOT (I) DECLARED OR PAID
ANY DIVIDENDS, OR AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO
ANY CLASS OR SERIES OF ITS CAPITAL STOCK, (II) INCURRED ANY INDEBTEDNESS FOR
MONEY BORROWED OR ANY OTHER LIABILITIES INDIVIDUALLY IN EXCESS OF $50,000 OR, IN
THE CASE OF INDEBTEDNESS AND/OR LIABILITIES INDIVIDUALLY LESS THAN $50,000, IN
EXCESS OF $150,000 IN THE AGGREGATE, (III) MADE ANY LOANS OR ADVANCES TO ANY
PERSON OR ENTITY IN EXCESS, INDIVIDUALLY OR IN THE AGGREGATE, OF $100,000, OTHER
THAN ORDINARY ADVANCES FOR TRAVEL EXPENSES, OR (IV) SOLD, EXCHANGED OR OTHERWISE
DISPOSED OF ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN
THE ORDINARY COURSE OF BUSINESS.  EXCEPT AS DISCLOSED IN SCHEDULE 2.6(B),
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY
INDEBTEDNESS.

 

(C)                                  FOR THE PURPOSES OF SUBSECTIONS (A) AND (B)
ABOVE, ALL INDEBTEDNESS, LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS,
CONTRACTS AND PROPOSED TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY
(INCLUDING PERSONS OR ENTITIES THE COMPANY HAS REASON TO BELIEVE ARE AFFILIATED
THEREWITH) SHALL BE AGGREGATED FOR THE PURPOSE OF MEETING THE INDIVIDUAL MINIMUM
DOLLAR AMOUNTS OF SUCH SUBSECTIONS.

 


2.7                               OBLIGATIONS TO RELATED PARTIES.  EXCEPT AS SET
FORTH IN SCHEDULE 2.7, THERE ARE NO OBLIGATIONS OF THE COMPANY TO OFFICERS,
DIRECTORS, STOCKHOLDERS OR EMPLOYEES OF THE COMPANY OTHER THAN (A) FOR PAYMENT
OF SALARY FOR SERVICES RENDERED, (B) REIMBURSEMENT FOR REASONABLE EXPENSES
INCURRED ON BEHALF OF THE COMPANY, (C) FOR OTHER STANDARD EMPLOYEE BENEFITS MADE
GENERALLY AVAILABLE TO ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS
OUTSTANDING UNDER ANY STOCK OPTION PLAN APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY) AND (D) OBLIGATIONS LISTED IN THE COMPANY’S FINANCIAL STATEMENTS OR
DISCLOSED IN ANY OF ITS EXCHANGE ACT FILINGS.  EXCEPT AS DESCRIBED ABOVE OR SET
FORTH ON SCHEDULE 2.7, NONE OF THE OFFICERS, DIRECTORS OR, TO THE BEST OF THE
COMPANY’S KNOWLEDGE, KEY EMPLOYEES OR STOCKHOLDERS OF THE COMPANY OR ANY MEMBERS
OF THEIR IMMEDIATE FAMILIES, ARE INDEBTED TO THE COMPANY, INDIVIDUALLY OR IN THE
AGGREGATE, IN EXCESS OF $50,000 OR HAVE ANY DIRECT OR INDIRECT OWNERSHIP
INTEREST IN ANY FIRM OR CORPORATION WITH WHICH THE COMPANY IS AFFILIATED OR WITH
WHICH THE COMPANY HAS A BUSINESS RELATIONSHIP, OR ANY FIRM OR CORPORATION WHICH
COMPETES WITH THE COMPANY, OTHER THAN PASSIVE INVESTMENTS IN PUBLICLY TRADED
COMPANIES (REPRESENTING LESS THAN 1% OF SUCH COMPANY) WHICH MAY COMPETE WITH THE
COMPANY.  EXCEPT AS DESCRIBED ABOVE, NO OFFICER, DIRECTOR OR STOCKHOLDER, OR ANY
MEMBER OF THEIR IMMEDIATE FAMILIES, IS, DIRECTLY OR INDIRECTLY, INTERESTED IN
ANY MATERIAL CONTRACT WITH THE COMPANY AND NO AGREEMENTS, UNDERSTANDINGS OR
PROPOSED TRANSACTIONS ARE CONTEMPLATED BETWEEN THE COMPANY AND ANY SUCH PERSON. 
EXCEPT AS SET FORTH ON SCHEDULE 2.7, THE COMPANY IS NOT A GUARANTOR OR
INDEMNITOR OF ANY INDEBTEDNESS OF ANY OTHER PERSON, FIRM OR CORPORATION.


 


2.8                               CHANGES.  SINCE DECEMBER 31, 2002, EXCEPT AS
DISCLOSED IN ANY SCHEDULE TO THIS AGREEMENT OR TO ANY OF THE OTHER TRANSACTION
DOCUMENTS, THERE HAS NOT BEEN:


 

(A)                                  ANY CHANGE IN THE ASSETS, LIABILITIES,
FINANCIAL CONDITION, PROSPECTS OR OPERATIONS OF THE COMPANY, OTHER THAN CHANGES
IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH INDIVIDUALLY OR IN THE
AGGREGATE HAS HAD OR IS REASONABLY EXPECTED TO HAVE A MATERIAL

 

5

--------------------------------------------------------------------------------


 

adverse effect on such assets, liabilities, financial condition, prospects or
operations of the Company;

 

(B)                                  ANY RESIGNATION OR TERMINATION OF ANY
OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY;

 

(C)                                  ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, IN THE CONTINGENT OBLIGATIONS OF THE COMPANY BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;

 

(D)                                  ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR
NOT COVERED BY INSURANCE, MATERIALLY AND ADVERSELY AFFECTING THE PROPERTIES,
BUSINESS OR PROSPECTS OR FINANCIAL CONDITION OF THE COMPANY;

 

(E)                                  ANY WAIVER BY THE COMPANY OF A VALUABLE
RIGHT OR OF A MATERIAL DEBT OWED TO IT;

 

(F)                                    ANY DIRECT OR INDIRECT MATERIAL LOANS
MADE BY THE COMPANY TO ANY STOCKHOLDER, EMPLOYEE, OFFICER OR DIRECTOR OF THE
COMPANY, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF BUSINESS;

 

(G)                                 ANY MATERIAL CHANGE IN ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;

 

(H)                                 ANY DECLARATION OR PAYMENT OF ANY DIVIDEND
OR OTHER DISTRIBUTION OF THE ASSETS OF THE COMPANY;

 

(I)                                    ANY LABOR ORGANIZATION ACTIVITY RELATED
TO THE COMPANY;

 

(J)                                    ANY DEBT, OBLIGATION OR LIABILITY
INCURRED, ASSUMED OR GUARANTEED BY THE COMPANY, EXCEPT THOSE FOR IMMATERIAL
AMOUNTS AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(K)                                ANY SALE, ASSIGNMENT OR TRANSFER OF ANY
PATENTS, TRADEMARKS, COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS;

 

(L)                                    ANY CHANGE IN ANY MATERIAL AGREEMENT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND WHICH MAY MATERIALLY AND
ADVERSELY AFFECT THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION,
OPERATIONS OR PROSPECTS OF THE COMPANY;

 

(M)                              ANY OTHER EVENT OR CONDITION OF ANY CHARACTER
THAT, EITHER INDIVIDUALLY OR CUMULATIVELY, HAS OR MAY MATERIALLY AND ADVERSELY
AFFECT THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, PROSPECTS OR
OPERATIONS OF THE COMPANY; OR

 

(N)                                 ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY
TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (A) THROUGH (M) ABOVE.

 

6

--------------------------------------------------------------------------------


 


2.9                               TITLE TO PROPERTIES AND ASSETS; LIENS, ETC.
THE COMPANY HAS GOOD AND MARKETABLE TITLE TO ITS PROPERTIES AND ASSETS, AND GOOD
TITLE TO ITS LEASEHOLD ESTATES, IN EACH CASE SUBJECT TO NO MORTGAGE, PLEDGE,
LIEN, LEASE, ENCUMBRANCE OR CHARGE, OTHER THAN (A) THOSE RESULTING FROM TAXES
WHICH HAVE NOT YET BECOME DELINQUENT, (B) MINOR LIENS AND ENCUMBRANCES WHICH DO
NOT MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR
MATERIALLY IMPAIR THE OPERATIONS OF THE COMPANY, AND (C) THOSE THAT HAVE
OTHERWISE ARISEN IN THE ORDINARY COURSE OF BUSINESS.  ALL FACILITIES, MACHINERY,
EQUIPMENT, FIXTURES, VEHICLES AND OTHER PROPERTIES OWNED, LEASED OR USED BY THE
COMPANY ARE IN GOOD OPERATING CONDITION AND REPAIR AND ARE REASONABLY FIT AND
USABLE FOR THE PURPOSES FOR WHICH THEY ARE BEING USED.  THE COMPANY IS IN
COMPLIANCE WITH ALL MATERIAL TERMS OF EACH LEASE TO WHICH IT IS A PARTY OR IS
OTHERWISE BOUND.


 


2.10                        INTELLECTUAL PROPERTY.


 

(A)                                  THE COMPANY OWNS OR POSSESSES SUFFICIENT
LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND TO THE COMPANY’S KNOWLEDGE AS
PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”), WITHOUT ANY
KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO OUTSTANDING OPTIONS,
LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE FOREGOING PROPRIETARY RIGHTS,
NOR IS THE COMPANY BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF
ANY KIND WITH RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS
AND PROCESSES OF ANY OTHER PERSON OR ENTITY OTHER THAN SUCH LICENSES OR
AGREEMENTS ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.

 

(B)                                  THE COMPANY HAS NOT RECEIVED ANY
COMMUNICATIONS ALLEGING THAT THE COMPANY HAS VIOLATED ANY OF THE PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS OR TRADE SECRETS OR OTHER
PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY, NOR IS THE COMPANY AWARE OF
ANY BASIS THEREFOR.

 

(C)                                  THE COMPANY DOES NOT BELIEVE IT IS OR WILL
BE NECESSARY TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION
OF ANY OF ITS EMPLOYEES MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY, EXCEPT
FOR INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN
RIGHTFULLY ASSIGNED TO THE COMPANY.

 


2.11                        COMPLIANCE WITH OTHER INSTRUMENTS.  THE COMPANY IS
NOT IN VIOLATION OR DEFAULT OF ANY TERM OF ITS CHARTER OR ITS BYLAWS AS
CURRENTLY IN EFFECT (THE “BYLAWS”), OR OF ANY MATERIAL PROVISION OF ANY
MORTGAGE, INDENTURE, CONTRACT, AGREEMENT, INSTRUMENT OR CONTRACT TO WHICH IT IS
PARTY OR BY WHICH IT IS BOUND OR OF ANY JUDGMENT, DECREE, ORDER OR WRIT.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE AND
SALE OF THE NOTE AND WARRANT BY THE COMPANY AND THE OTHER SECURITIES BY THE
COMPANY EACH PURSUANT HERETO AND THERETO, WILL NOT, WITH OR WITHOUT THE PASSAGE
OF TIME OR GIVING OF NOTICE, RESULT IN ANY SUCH MATERIAL VIOLATION, OR BE IN
CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER ANY SUCH TERM OR PROVISION, OR
RESULT IN THE CREATION OF ANY MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CHARGE UPON
ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR THE SUSPENSION, REVOCATION,
IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY PERMIT, LICENSE, AUTHORIZATION OR
APPROVAL APPLICABLE TO THE COMPANY, ITS BUSINESS OR OPERATIONS OR ANY OF ITS
ASSETS OR PROPERTIES.

 

7

--------------------------------------------------------------------------------


 


2.12                        LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING OR, TO THE COMPANY’S KNOWLEDGE, CURRENTLY THREATENED
AGAINST THE COMPANY OR ANY SUBSIDIARY THAT PREVENTS THE COMPANY TO ENTER INTO
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EXCEPT AS SET FORTH ON SCHEDULE
2.12 HERETO, THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED, AGAINST OR INVOLVING THE COMPANY,
ANY SUBSIDIARY OF THE COMPANY OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS
WHICH INDIVIDUALLY OR IN THE AGGREGATE WOULD HAVE A MATERIAL ADVERSE EFFECT. THE
COMPANY IS NOT A PARTY OR SUBJECT TO THE PROVISIONS OF ANY ORDER, WRIT,
INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENT AGENCY OR
INSTRUMENTALITY.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION BY THE
COMPANY CURRENTLY PENDING OR WHICH THE COMPANY INTENDS TO INITIATE.


 


2.13                        TAX RETURNS AND PAYMENTS.  THE COMPANY HAS TIMELY
FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED BY IT OF
WHICH THE FAILURE TO FILE WOULD HAVE A MATERIAL ADVERSE EFFECT.  ALL TAXES SHOWN
TO BE DUE AND PAYABLE ON SUCH RETURNS, ANY ASSESSMENTS IMPOSED, AND TO THE
COMPANY’S KNOWLEDGE ALL OTHER TAXES DUE AND PAYABLE BY THE COMPANY ON OR BEFORE
THE CLOSING, HAVE BEEN PAID OR WILL BE PAID PRIOR TO THE TIME THEY BECOME
DELINQUENT.  THE COMPANY HAS NOT BEEN ADVISED (A) THAT ANY OF ITS RETURNS,
FEDERAL, STATE OR OTHER, HAVE BEEN OR ARE BEING AUDITED AS OF THE DATE HEREOF,
OR (B) OF ANY DEFICIENCY IN ASSESSMENT OR PROPOSED JUDGMENT TO ITS FEDERAL,
STATE OR OTHER TAXES.  THE COMPANY HAS NO KNOWLEDGE OF ANY LIABILITY OF ANY TAX
TO BE IMPOSED UPON ITS PROPERTIES OR ASSETS AS OF THE DATE OF THIS AGREEMENT
THAT IS NOT ADEQUATELY PROVIDED FOR.


 


2.14                        EMPLOYEES.  EXCEPT AS SET FORTH ON SCHEDULE 2.14,
THE COMPANY HAS NO COLLECTIVE BARGAINING AGREEMENTS WITH ANY OF ITS EMPLOYEES. 
THERE IS NO LABOR UNION ORGANIZING ACTIVITY PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED WITH RESPECT TO THE COMPANY.  THE COMPANY IS NOT A PARTY
TO OR BOUND BY ANY CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED
COMPENSATION ARRANGEMENT, BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN,
RETIREMENT AGREEMENT OR OTHER EMPLOYEE COMPENSATION PLAN OR AGREEMENT.  TO THE
COMPANY’S KNOWLEDGE, NO EMPLOYEE OF THE COMPANY, NOR ANY CONSULTANT WITH WHOM
THE COMPANY HAS CONTRACTED, IS IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT
CONTRACT, PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER AGREEMENT RELATING TO
THE RIGHT OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO CONTRACT WITH, THE
COMPANY BECAUSE OF THE NATURE OF THE BUSINESS TO BE CONDUCTED BY THE COMPANY;
AND TO THE COMPANY’S KNOWLEDGE THE CONTINUED EMPLOYMENT BY THE COMPANY OF ITS
PRESENT EMPLOYEES, AND THE PERFORMANCE OF THE COMPANY’S CONTRACTS WITH ITS
INDEPENDENT CONTRACTORS, WILL NOT RESULT IN ANY SUCH VIOLATION.  THE COMPANY IS
NOT AWARE THAT ANY OF ITS EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT (INCLUDING
LICENSES, COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT
TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY, THAT
WOULD INTERFERE WITH THEIR DUTIES TO THE COMPANY.  THE COMPANY HAS NOT RECEIVED
ANY NOTICE ALLEGING THAT ANY SUCH VIOLATION HAS OCCURRED.  EXCEPT FOR EMPLOYEES
WHO HAVE A CURRENT EFFECTIVE EMPLOYMENT AGREEMENT WITH THE COMPANY, NO EMPLOYEE
OF THE COMPANY HAS BEEN GRANTED THE RIGHT TO CONTINUED EMPLOYMENT BY THE COMPANY
OR TO ANY MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH THE
COMPANY.  THE COMPANY IS NOT AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF
EMPLOYEES INTENDS TO TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH THE COMPANY,
NOR DOES THE COMPANY HAVE A PRESENT INTENTION TO TERMINATE THE EMPLOYMENT OF ANY
OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES.

 

8

--------------------------------------------------------------------------------


 


2.15                        REGISTRATION RIGHTS AND VOTING RIGHTS.  EXCEPT AS
SET FORTH IN SCHEDULE 2.15, THE COMPANY IS PRESENTLY NOT UNDER ANY OBLIGATION,
AND HAS NOT GRANTED ANY RIGHTS, OR A PARTY TO ANY AGREEMENT, TO REGISTER ANY OF
THE COMPANY’S PRESENTLY OUTSTANDING SECURITIES OR ANY OF ITS SECURITIES THAT MAY
HEREAFTER BE ISSUED.  TO THE COMPANY’S KNOWLEDGE, AND EXCEPT AS SET FORTH IN
SCHEDULE 2.3(B), NO STOCKHOLDER OF THE COMPANY HAS ENTERED INTO ANY AGREEMENT
WITH RESPECT TO THE VOTING OR TRANSFER OF ANY EQUITY SECURITIES OF THE COMPANY.


 


2.16                        COMPLIANCE WITH LAWS; PERMITS.  TO ITS KNOWLEDGE,
THE COMPANY IS NOT IN VIOLATION IN ANY MATERIAL RESPECT OF ANY APPLICABLE
STATUTE, RULE, REGULATION, ORDER OR RESTRICTION OF ANY DOMESTIC OR FOREIGN
GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF IN RESPECT OF THE CONDUCT OF
ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES WHICH VIOLATION WOULD MATERIALLY
AND ADVERSELY AFFECT THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION,
OPERATIONS OR PROSPECTS OF THE COMPANY.  NO GOVERNMENTAL ORDERS, PERMISSIONS,
CONSENTS, APPROVALS OR AUTHORIZATIONS ARE REQUIRED TO BE OBTAINED AND NO
REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE FILED IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ISSUANCE OF ANY OF THE
SECURITIES, EXCEPT SUCH AS HAS BEEN DULY AND VALIDLY OBTAINED OR FILED, OR WITH
RESPECT TO ANY FILINGS THAT MUST BE MADE AFTER THE CLOSING, AS WILL BE FILED IN
A TIMELY MANNER.  THE COMPANY HAS ALL MATERIAL FRANCHISES, PERMITS, LICENSES AND
ANY SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING
CONDUCTED BY IT, THE LACK OF WHICH WOULD MATERIALLY AND ADVERSELY AFFECT THE
BUSINESS, PROPERTIES, PROSPECTS OR FINANCIAL CONDITION OF THE COMPANY.


 


2.17                        ENVIRONMENTAL AND SAFETY LAWS.  THE COMPANY IS NOT
IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR REGULATION RELATING TO THE
ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS KNOWLEDGE, NO MATERIAL
EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY WITH ANY SUCH EXISTING
STATUTE, LAW OR REGULATION.  NO HAZARDOUS MATERIALS (AS DEFINED BELOW) ARE USED
OR HAVE BEEN USED, STORED, OR DISPOSED OF BY THE COMPANY OR, TO THE COMPANY’S
KNOWLEDGE, BY ANY OTHER PERSON OR ENTITY ON ANY PROPERTY OWNED, LEASED OR USED
BY THE COMPANY.  FOR THE PURPOSES OF THE PRECEDING SENTENCE, “HAZARDOUS
MATERIALS” SHALL MEAN (A) MATERIALS WHICH ARE LISTED OR OTHERWISE DEFINED AS
“HAZARDOUS” OR “TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL AND/OR FOREIGN
LAWS AND REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF CONTAMINATION ON
PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION, THE CONTROL OF
HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS SUBSTANCES, INCLUDING
BUILDING MATERIALS, OR (B) ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 


2.18                        VALID OFFERING.  ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER CONTAINED IN THIS AGREEMENT, THE
OFFER, SALE AND ISSUANCE OF THE SECURITIES WILL BE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, AND WILL HAVE BEEN REGISTERED OR QUALIFIED (OR ARE
EXEMPT FROM REGISTRATION AND QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR
QUALIFICATION REQUIREMENTS OF ALL APPLICABLE STATE SECURITIES LAWS.  NEITHER THE
COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF,
HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN
THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF THE
SECURITIES.


 


2.19                        FULL DISCLOSURE.  THE COMPANY HAS PROVIDED THE
PURCHASER WITH ALL INFORMATION REQUESTED BY THE PURCHASER IN CONNECTION WITH ITS
DECISION TO PURCHASE THE NOTE AND WARRANT, INCLUDING ALL INFORMATION THE COMPANY
BELIEVES IS REASONABLY NECESSARY TO MAKE SUCH INVESTMENT DECISION.  NEITHER THIS
AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE OTHER

 

9

--------------------------------------------------------------------------------


 

Transaction Documents nor any other document delivered by the Company to
Purchaser or its attorneys or agents in connection herewith or therewith or with
the transactions contemplated hereby or thereby, contain any untrue statement of
a material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Any financial projections and other estimates
provided to the Purchaser by the Company were based on the Company’s experience
in the industry and on assumptions of fact and opinion as to future events which
the Company, at the date of the issuance of such projections or estimates,
believed to be reasonable.  As of the date hereof, no facts have come to the
attention of the Company that would, in its opinion, require the Company to
revise or amplify in any material respect the assumptions underlying such
projections and other estimates or the conclusions derived therefrom.


 


2.20                        INSURANCE.  THE COMPANY HAS GENERAL COMMERCIAL,
PRODUCT LIABILITY, FIRE AND CASUALTY INSURANCE POLICIES WITH COVERAGE CUSTOMARY
FOR COMPANIES SIMILARLY SITUATED TO THE COMPANY IN THE SAME OR SIMILAR BUSINESS.


 


2.21                        SEC REPORTS.  THE COMMON STOCK OF THE COMPANY IS
REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE SECURITIES EXCHANGE ACT OF
1934 (THE “EXCHANGE ACT”) AND, SINCE JANUARY 1, 2002, THE COMPANY HAS TIMELY
FILED ALL PROXY STATEMENTS, REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT, EXCEPT FOR ITS
QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2002.  THE COMPANY
HAS FURNISHED THE PURCHASER WITH COPIES OF (I) ITS ANNUAL REPORT ON FORM 10-K
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002, (II) ITS QUARTERLY REPORT ON FORM
10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2003 AND (III) ITS PROXY STATEMENT
FILED WITH THE SEC ON APRIL 17, 2003 (COLLECTIVELY, THE “SEC REPORTS”).  THE
COMPANY IS ELIGIBLE TO FILE A REGISTRATION STATEMENT ON FORM S-3 WITH THE SEC. 
EACH SEC REPORT WAS, AT THE TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH
THE REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF THE SEC REPORTS, NOR THE
FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE SEC REPORTS, AS OF
THEIR RESPECTIVE FILING DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE SEC REPORTS COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC OR
OTHER APPLICABLE RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED)
AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


 


2.22                        NO MARKET MANIPULATION.  THE COMPANY HAS NOT TAKEN,
AND WILL NOT TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO, OR THAT MIGHT
REASONABLY BE EXPECTED TO, CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF
THE PRICE OF THE COMMON STOCK OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF
ANY OF THE SECURITIES BEING OFFERED HEREBY OR AFFECT THE PRICE AT WHICH ANY OF
THE SECURITIES BEING OFFERED HEREBY MAY BE ISSUED.

 

10

--------------------------------------------------------------------------------


 


2.23                        LISTING.  THE COMPANY’S COMMON STOCK IS LISTED FOR
TRADING ON THE AMERICAN STOCK EXCHANGE AND SATISFIES ALL REQUIREMENTS FOR THE
CONTINUATION OF SUCH LISTING.  THE COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS
COMMON STOCK WILL BE DELISTED FROM THE AMERICAN STOCK EXCHANGE OR THAT THE
COMMON STOCK AND THE COMPANY DO NOT MEET ALL REQUIREMENTS FOR THE CONTINUATION
OF SUCH LISTING.


 


2.24                        NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR
ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY
OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF
THE SECURITIES PURSUANT TO THIS AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS
BY THE COMPANY FOR PURPOSES OF THE 1933 ACT WHICH WOULD PREVENT THE COMPANY FROM
SELLING THE SECURITIES PURSUANT TO RULE 506 UNDER THE 1933 ACT, OR ANY
APPLICABLE EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE
COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER
OFFERINGS.


 


2.25                        STOP TRANSFER.  THE SECURITIES ARE RESTRICTED
SECURITIES AS OF THE DATE OF THIS AGREEMENT.  THE COMPANY WILL NOT ISSUE ANY
STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF THE
SECURITIES AT SUCH TIME AS THE SECURITIES ARE REGISTERED FOR PUBLIC SALE,
WHETHER AS A RESULT OF THE REGISTRATION RIGHTS AGREEMENT OR OTHERWISE, OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL
SECURITIES LAWS.


 


2.26                        DILUTION.  THE COMPANY UNDERSTANDS THE NATURE OF THE
SECURITIES BEING SOLD HEREBY AND RECOGNIZES THAT THEY MAY HAVE A POTENTIAL
DILUTIVE EFFECT.  THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO
ISSUE THE SHARES OF COMMON STOCK UPON CONVERSION OF THE NOTE AND EXERCISE OF THE
WARRANT IS BINDING UPON THE COMPANY AND ENFORCEABLE REGARDLESS OF THE DILUTION
SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE
COMPANY.


 


2.27                        MATERIAL AGREEMENTS.  THERE IS NO AGREEMENT THAT HAS
NOT BEEN FILED WITH THE SEC AS AN EXHIBIT TO A REGISTRATION STATEMENT OR OTHER
APPLICABLE FORM THE BREACH OF WHICH COULD HAVE A MATERIAL ADVERSE EFFECT AS TO
THE COMPANY AND ITS SUBSIDIARIES, OR WOULD PROHIBIT OR OTHERWISE INTERFERE WITH
THE ABILITY OF THE COMPANY TO ENTER INTO AND PERFORM AND OF ITS OBLIGATIONS
UNDER THIS AGREEMENT IN ANY MATERIAL RESPECT.


 


2.28                        ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 (“ERISA”), AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER: (I) THE COMPANY HAS NOT ENGAGED IN ANY PROHIBITED
TRANSACTIONS AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE INTERNAL
REVENUE CODE, AS AMENDED; (II) THE COMPANY HAS MET ALL APPLICABLE MINIMUM
FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF ITS PLANS; (III)
THE COMPANY DOES NOT HAVE ANY KNOWLEDGE OF ANY EVENT OR OCCURRENCE WHICH WOULD
CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO INSTITUTE PROCEEDINGS UNDER
TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT PLAN(S); (IV) THE COMPANY
DOES NOT HAVE ANY FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY
PLAN EXISTING FOR THE BENEFIT OF PERSONS OTHER THAN COMPANIES’ EMPLOYEES; AND
(V) THE COMPANY HAS NOT WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY
MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR LIABILITY UNDER THE MULTIEMPLOYER
PENSION PLAN AMENDMENTS ACT OF 1980.

 

11

--------------------------------------------------------------------------------


 


2.29                        SOLVENCY.  THE COMPANY IS SOLVENT, ABLE TO PAY ITS
DEBTS AS THEY MATURE, HAS CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESS AND ALL
BUSINESSES IN WHICH SUCH COMPANY IS ABOUT TO ENGAGE AND THE FAIR SALEABLE VALUE
OF ITS ASSETS (CALCULATED ON A GOING CONCERN BASIS) IS IN EXCESS OF THE AMOUNT
OF ITS LIABILITIES.


 


3.              REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.


 

The Purchaser hereby represents and warrants to the Company as follows:

 


3.1                               REQUISITE POWER AND AUTHORITY.  THE PURCHASER
HAS ALL NECESSARY POWER AND AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO
EXECUTE AND DELIVER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AND TO CARRY
OUT THEIR PROVISIONS.  ALL CORPORATE ACTION ON PURCHASER’S PART REQUIRED FOR THE
LAWFUL EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
HAVE BEEN OR WILL BE EFFECTIVELY TAKEN PRIOR TO THE CLOSING.  UPON THEIR
EXECUTION AND DELIVERY, THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS WILL
BE VALID AND BINDING OBLIGATIONS OF THE PURCHASER, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS, EXCEPT (A) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS, AND (B) AS LIMITED BY GENERAL PRINCIPLES OF
EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.


 


3.2                               INVESTMENT REPRESENTATIONS. THE PURCHASER
UNDERSTANDS THAT THE SECURITIES ARE BEING OFFERED AND SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION CONTAINED IN THE 1933 ACT BASED IN PART UPON THE
PURCHASER’S REPRESENTATIONS CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THAT THE PURCHASER IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
REGULATION D. THE PURCHASER HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE
ANSWERS FROM THE COMPANY REGARDING THE COMPANY’S BUSINESS, MANAGEMENT AND
FINANCIAL AFFAIRS AND THE TERMS AND CONDITIONS OF THE OFFERING AND THE
SECURITIES AND TO OBTAIN ADDITIONAL INFORMATION (TO THE EXTENT THE COMPANY
POSSESSED SUCH INFORMATION OR COULD ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR
EXPENSE) NECESSARY TO VERIFY ANY INFORMATION FURNISHED TO THE PURCHASER OR TO
WHICH THE PURCHASER HAD ACCESS.


 


3.3                               PURCHASER BEARS ECONOMIC RISK.  THE PURCHASER
HAS SUBSTANTIAL EXPERIENCE IN EVALUATING AND INVESTING IN PRIVATE PLACEMENT
TRANSACTIONS OF SECURITIES IN COMPANIES SIMILAR TO THE COMPANY SO THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY AND
HAS THE CAPACITY TO PROTECT ITS OWN INTERESTS.  THE PURCHASER MUST BEAR THE
ECONOMIC RISK OF THIS INVESTMENT UNTIL THE SECURITIES ARE SOLD PURSUANT TO (I)
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR (II) AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.


 


3.4                               ACQUISITION FOR OWN ACCOUNT.  THE PURCHASER IS
ACQUIRING THE NOTE AND THE WARRANT FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY, AND
NOT AS A NOMINEE OR AGENT AND NOT WITH A VIEW TOWARDS OR FOR RESALE IN
CONNECTION WITH THEIR DISTRIBUTION.


 


3.5                               PURCHASER CAN PROTECT ITS INTEREST.  THE
PURCHASER REPRESENTS THAT BY REASON OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND
FINANCIAL EXPERIENCE, THE PURCHASER HAS THE CAPACITY TO EVALUATE THE MERITS AND
RISKS OF ITS INVESTMENT IN THE SECURITIES AND TO PROTECT ITS OWN INTERESTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND THE OTHER
TRANSACTION DOCUMENTS.  FURTHER, THE PURCHASER IS AWARE OF NO PUBLICATION OF ANY
ADVERTISEMENT

 

12

--------------------------------------------------------------------------------


 

in connection with the transactions contemplated in the Agreement or the other
Transaction Documents.


 


3.6                               ACCREDITED INVESTOR.  THE PURCHASER REPRESENTS
THAT IT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF REGULATION D.


 


3.7                               LEGENDS.


 

(A)                                  THE CONVERSION SHARES AND THE WARRANT
SHARES, IF NOT ISSUED BY DWAC SYSTEM (AS HEREINAFTER DEFINED), SHALL BEAR A
LEGEND WHICH SHALL BE IN SUBSTANTIALLY THE FOLLOWING FORM UNTIL SUCH SHARES ARE
COVERED BY AN EFFECTIVE REGISTRATION STATEMENT FILED WITH THE SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
DIGITAL ANGEL CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(B)                                  THE WARRANT SHALL BEAR SUBSTANTIALLY THE
FOLLOWING LEGEND:

 

“THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO DIGITAL ANGEL CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 


4.              COVENANTS OF THE COMPANY.


 

The Company covenants and agrees with the Purchaser as follows:

 


4.1                               STOP-ORDERS. THE COMPANY WILL ADVISE THE
PURCHASER, PROMPTLY AFTER IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF
ANY ORDER PREVENTING OR SUSPENDING ANY OFFERING OF ANY

 

13

--------------------------------------------------------------------------------


 

securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.


 


4.2                               LISTING.  THE COMPANY WILL MAINTAIN THE
LISTING OF ITS COMMON STOCK ON THE THE NASDAQ STOCK MARKET, AMERICAN STOCK
EXCHANGE OR NEW YORK STOCK EXCHANGE (A “PRINCIPAL MARKET”), AND WILL COMPLY IN
ALL MATERIAL RESPECTS WITH THE COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS
UNDER THE BYLAWS OR RULES OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS,
INC. (“NASD”) AND SUCH EXCHANGES, AS APPLICABLE.  THE COMPANY WILL PROVIDE THE
PURCHASER COPIES OF ALL NOTICES IT RECEIVES NOTIFYING THE COMPANY OF THE
THREATENED AND ACTUAL DELISTING OF THE COMMON STOCK FROM ANY PRINCIPAL MARKET.


 


4.3                               MARKET REGULATIONS.  THE COMPANY SHALL NOTIFY
THE SEC, NASD AND APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH THEIR
REQUIREMENTS, OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE
ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY
APPLICABLE LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE
SECURITIES TO THE PURCHASER AND PROMPTLY PROVIDE COPIES THEREOF TO THE
PURCHASER.


 


4.4                               REPORTING REQUIREMENTS.  THE COMPANY WILL
TIMELY FILE WITH THE SEC ALL REPORTS REQUIRED TO BE FILED PURSUANT TO THE
EXCHANGE ACT AND REFRAIN FROM TERMINATING ITS STATUS AS AN ISSUER REQUIRED BY
THE EXCHANGE ACT TO FILE REPORTS THEREUNDER EVEN IF THE EXCHANGE ACT OR THE
RULES OR REGULATIONS THEREUNDER WOULD PERMIT SUCH TERMINATION.  WITHIN
TWENTY-FIVE (25) DAYS AFTER THE END OF EACH MONTH, THE COMPANY WILL DELIVER TO
THE PURCHASER UNAUDITED TRIAL BALANCES AS AT THE END OF SUCH MONTH.


 


4.5                               USE OF FUNDS.  THE COMPANY AGREES THAT IT WILL
USE THE PROCEEDS OF THE SALE OF THE NOTE AND WARRANT FOR GENERAL CORPORATE
PURPOSES ONLY AND THAT IT WILL NOT USE ANY OF SUCH PROCEEDS TO REPAY ANY
INDEBTEDNESS TO ANY CURRENT EXECUTIVE OFFICERS, DIRECTORS OR PRINCIPAL
STOCKHOLDERS OF THE COMPANY.


 


4.6                               ACCESS TO FACILITIES.  THE COMPANY WILL PERMIT
ANY REPRESENTATIVES DESIGNATED BY THE PURCHASER (OR ANY TRANSFEREE OF THE
PURCHASER), UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS, AT SUCH
PERSON’S EXPENSE AND ACCOMPANIED BY A REPRESENTATIVE OF THE COMPANY, TO (A)
VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY, (B) EXAMINE THE
CORPORATE AND FINANCIAL RECORDS OF THE COMPANY (UNLESS SUCH EXAMINATION IS NOT
PERMITTED BY FEDERAL, STATE OR LOCAL LAW OR BY CONTRACT) AND MAKE COPIES THEREOF
OR EXTRACTS THEREFROM AND (C) DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF ANY
SUCH CORPORATIONS WITH THE DIRECTORS, OFFICERS AND INDEPENDENT ACCOUNTANTS OF
THE COMPANY.


 


4.7                               OFFERING RESTRICTIONS.  EXCEPT AS PREVIOUSLY
DISCLOSED IN THE SEC REPORTS OR IN THE EXCHANGE ACT FILINGS; OR STOCK OR STOCK
OPTIONS GRANTED TO EMPLOYEES OR DIRECTORS OF THE COMPANY; OR EQUITY OR DEBT
ISSUED IN CONNECTION WITH AN ACQUISITION OF A BUSINESS OR ASSETS BY THE COMPANY;
OR THE ISSUANCE BY THE COMPANY OF STOCK IN CONNECTION WITH THE ESTABLISHMENT OF
A JOINT VENTURE PARTNERSHIP OR LICENSING ARRANGEMENT; OR AS DISCLOSED IN
SCHEDULE 2.3(B) (THESE EXCEPTIONS HEREINAFTER REFERRED TO AS THE “EXCEPTED
ISSUANCES”), THE COMPANY WILL NOT ISSUE ANY SECURITIES WITH A VARIABLE/FLOATING
CONVERSION FEATURE WHICH ARE OR

 

14

--------------------------------------------------------------------------------


 

could be (by conversion or registration) free-trading securities (i.e. common
stock subject to a registration statement) prior to the full repayment or
conversion of the Note.


 


4.8                               INSURANCE.  THE COMPANY WILL KEEP ITS ASSETS
WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND REPUTABLE
INSURERS AGAINST LOSS OR DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS CUSTOMARILY
INSURED AGAINST BY COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED AS THE
COMPANY; AND THE COMPANY WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, INSURANCE AGAINST OTHER HAZARDS AND RISKS AND LIABILITY TO PERSONS AND
PROPERTY TO THE EXTENT AND IN THE MANNER CUSTOMARY FOR COMPANIES IN SIMILAR
BUSINESS SIMILARLY SITUATED AS THE COMPANY AND TO THE EXTENT AVAILABLE ON
COMMERCIALLY REASONABLE TERMS.


 


4.9                               INTELLECTUAL PROPERTY.  THE COMPANY SHALL
MAINTAIN IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE, RIGHTS AND FRANCHISES
AND ALL LICENSES AND OTHER RIGHTS TO USE INTELLECTUAL PROPERTY OWNED OR
POSSESSED BY IT AND REASONABLY DEEMED TO BE NECESSARY TO THE CONDUCT OF ITS
BUSINESS.


 


4.10                        FINANCIAL INFORMATION.  THE COMPANY AGREES TO SEND
THE FOLLOWING TO THE PURCHASER:  (I) UNLESS THE FOLLOWING ARE FILED WITH THE SEC
THROUGH EDGAR AND ARE AVAILABLE TO THE PUBLIC THROUGH EDGAR, WITHIN ONE (1) DAY
AFTER THE FILING THEREOF WITH THE SEC, A COPY OF ITS ANNUAL REPORT ON FORM 10-K,
ITS QUARTERLY REPORTS ON FORM 10-Q, ANY CURRENT REPORTS ON FORM 8-K AND ANY
REGISTRATION STATEMENTS (OTHER THAN ON FORM S-8) OR AMENDMENTS FILED PURSUANT TO
THE 1933 ACT;  (II) ON THE SAME DAY AS THE RELEASE THEREOF, FACSIMILE COPIES OF
ALL PRESS RELEASES ISSUED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, UNLESS
AVAILABLE THROUGH BLOOMBERG FINANCIAL MARKETS (OR ANY SUCCESSOR THERETO)
CONTEMPORANEOUSLY WITH THE RELEASE; AND (III) COPIES OF ANY NOTICES AND OTHER
INFORMATION MADE AVAILABLE OR GIVEN TO THE STOCKHOLDERS OF THE COMPANY
GENERALLY, CONTEMPORANEOUSLY WITH THE MAKING AVAILABLE OR GIVING THEREOF TO THE
STOCKHOLDERS.


 


4.11                        RESERVATION OF SHARES.  THE COMPANY SHALL TAKE ALL
ACTION NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE
OF ISSUANCE, NO LESS THAN 110% OF THE NUMBER OF SHARES OF COMMON STOCK NEEDED TO
PROVIDE FOR THE ISSUANCE OF THE CONVERSION SHARES UPON CONVERSION OF THE ENTIRE
OUTSTANDING NOTE (WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS) AND 110% OF
THE NUMBER OF SHARES OF COMMON STOCK NEEDED TO PROVIDE FOR THE ISSUANCE OF THE
WARRANT SHARES UPON EXERCISE OF ALL OUTSTANDING WARRANT (WITHOUT REGARD TO ANY
LIMITATIONS ON EXERCISES).


 


4.12                        CONFIDENTIALITY.  THE COMPANY AGREES THAT IT WILL
NOT DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT, THE NAME OF THE
PURCHASER, UNLESS EXPRESSLY AGREED TO BY THE PURCHASER OR UNLESS AND UNTIL SUCH
DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION, AND THEN ONLY TO THE
EXTENT OF SUCH REQUIREMENT.  THE PURCHASER AGREES THAT IT WILL NOT DISCLOSE AND
WILL MAINTAIN AS CONFIDENTIAL ALL INFORMATION IT RECEIVES UNDER OR PURSUANT TO
THE TRANSACTION DOCUMENTS, UNLESS IT IS OR BECOMES GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY PURCHASER, IT IS DISCLOSED
PURSUANT TO A COURT ORDER OR THE REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY, OR
IS REQUIRED TO BE DISCLOSED BY LAW, REGULATION OR LEGAL PROCESS OR IS OTHERWISE
COMPELLED IN LITIGATION.


 


4.13                        CORPORATE EXISTENCE.  SO LONG AS THE PURCHASER
BENEFICIALLY OWNS ANY OF THE SECURITIES, THE COMPANY SHALL MAINTAIN ITS
CORPORATE EXISTENCE AND SHALL NOT SELL ALL OR

 

15

--------------------------------------------------------------------------------


 

substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale or transfer of all or substantially all of the Company’s
assets where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and the Transaction Documents and (ii) is a
publicly traded company whose common stock is quoted or listed on a Principal
Market.


 


4.14                        REISSUANCE OF SECURITIES.  THE COMPANY AGREES TO
REISSUE CERTIFICATES REPRESENTING THE SECURITIES WITHOUT THE LEGENDS SET FORTH
IN SECTION 5.7 ABOVE AT SUCH TIME AS (A) THE HOLDER THEREOF IS PERMITTED TO
DISPOSE OF SUCH SECURITIES PURSUANT TO RULE 144(K) UNDER THE 1933 ACT, OR (B)
UPON RESALE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT AFTER SUCH SECURITIES
ARE REGISTERED UNDER THE 1933 ACT.  THE COMPANY AGREES TO COOPERATE WITH THE
PURCHASER IN CONNECTION WITH ALL RESALES PURSUANT TO RULE 144(D) AND RULE 144(K)
AND PROVIDE LEGAL OPINIONS OR SUCH TRANSFER AGENT INSTRUCTIONS NECESSARY TO
ALLOW SUCH RESALES PROVIDED THE COMPANY AND ITS COUNSEL RECEIVE REASONABLY
REQUESTED REPRESENTATIONS FROM THE SELLING PURCHASER AND BROKER, IF ANY.


 


4.15                        PRIORITY OF NOTES.  FOR SO LONG AS THE NOTE IS
OUTSTANDING, IN THE EVENT THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES ISSUES OR
INCURS ANY INDEBTEDNESS (AS DEFINED IN THE NOTE), IT SHALL, OR IT SHALL CAUSE
ANY SUBSIDIARY TO, FIRST ENTER INTO, AND CAUSE THE LENDER TO ENTER INTO, A
SUBORDINATION AGREEMENT, CONTAINING TERMS AND CONDITIONS ACCEPTABLE TO THE
PURCHASER.


 


4.16                        EXPENSES AND OTHER PAYMENTS. THE COMPANY SHALL
REIMBURSE THE PURCHASER FOR ITS REASONABLE LEGAL FEES FOR SERVICES RENDERED TO
THE PURCHASER IN PREPARATION OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, AND REASONABLE EXPENSES IN CONNECTION WITH THE PURCHASER’S DUE
DILIGENCE REVIEW OF THE COMPANY AND RELEVANT MATTERS.  AMOUNTS PAYABLE HEREUNDER
AND UNDER SECTION 6.10 OF THE NOTE SHALL BE WITHHELD BY THE PURCHASER FROM THE
PURCHASE PRICE TO BE PAID AT CLOSING.


 


4.17                        TRANSFER AND DEPOSITARY AGENT INSTRUCTIONS. THE
COMPANY SHALL ISSUE IRREVOCABLE INSTRUCTIONS TO ITS TRANSFER AGENT IN THE FORM
ATTACHED HERETO AS EXHIBIT E (THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”),
AND ANY SUBSEQUENT TRANSFER AGENT, TO ISSUE CERTIFICATES, REGISTERED IN THE NAME
OF THE PURCHASER OR ITS RESPECTIVE NOMINEE(S), FOR THE CONVERSION SHARES AND THE
WARRANT SHARES IN SUCH AMOUNTS AS SPECIFIED FROM TIME TO TIME BY THE PURCHASER
TO THE COMPANY UPON CONVERSION OF THE NOTE OR EXERCISE OF THE WARRANT.  PRIOR TO
REGISTRATION OF THE CONVERSION SHARES AND THE WARRANT SHARES UNDER THE 1933 ACT,
ALL SUCH CERTIFICATES SHALL BEAR THE RESTRICTIVE LEGEND SPECIFIED IN SECTION
3.7.  THE COMPANY WARRANTS THAT NO INSTRUCTION OTHER THAN THE IRREVOCABLE
TRANSFER AGENT INSTRUCTIONS REFERRED TO IN THIS SECTION 4.18 WILL BE GIVEN BY
THE COMPANY TO ITS TRANSFER AGENT AND THAT THE SECURITIES SHALL OTHERWISE BE
FREELY TRANSFERABLE ON THE BOOKS AND RECORDS OF THE COMPANY AS AND TO THE EXTENT
PROVIDED IN THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.  IF THE
PURCHASER PROVIDES THE COMPANY WITH AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, TO THE EFFECT THAT A PUBLIC SALE, ASSIGNMENT OR TRANSFER OF THE
SECURITIES MAY BE MADE WITHOUT REGISTRATION UNDER THE 1933 ACT OR THE PURCHASER
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES THAT THE SECURITIES CAN BE SOLD
PURSUANT TO RULE 144 WITHOUT ANY RESTRICTION AS TO THE NUMBER OF SECURITIES
ACQUIRED AS OF A PARTICULAR DATE THAT CAN THEN BE IMMEDIATELY SOLD, THE COMPANY
SHALL PERMIT THE TRANSFER, AND, IN THE CASE OF THE CONVERSION SHARES AND THE
WARRANT SHARES, PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE OR MORE
CERTIFICATES IN SUCH NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY THE

 

16

--------------------------------------------------------------------------------


 

Purchaser and without any restrictive legend.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchaser by vitiating the intent and purpose of the transaction contemplated
hereby.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 4.18 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 4.18, that the Purchaser shall be entitled, in addition to all
other available remedies, to an order and/or injunction restraining any breach
and requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.


 


5.              CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


 

The obligation of the Company to issue and sell the Note and the Warrant to the
Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Purchaser with prior written
notice thereof:

 


5.1                               EXECUTION. THE PURCHASER SHALL HAVE EXECUTED
EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME
TO THE COMPANY.


 


5.2                               PAYMENT. THE PURCHASER SHALL HAVE DELIVERED TO
THE COMPANY THE PURCHASE PRICE (LESS THE AMOUNTS WITHHELD PURSUANT TO SECTION
4.16) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE
INSTRUCTIONS PROVIDED BY THE COMPANY.


 


5.3                               REPRESENTATIONS AND WARRANTIES. THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER SHALL BE TRUE AND CORRECT AS OF
THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE,
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE), AND THE PURCHASER SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE PURCHASER AT OR PRIOR TO THE CLOSING DATE.


 


6.              CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.


 

The obligation of the Purchaser hereunder to purchase the Note and the Warrant
from the Company at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion by providing the Company with prior
written notice thereof:

 


6.1                               EXECUTION. THE COMPANY SHALL HAVE EXECUTED
EACH OF THE TRANSACTION DOCUMENTS AND DELIVERED THE SAME TO THE PURCHASER.


 


6.2                               EXCHANGE LISTING. THE COMMON STOCK (X) SHALL
BE DESIGNATED FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET AND (Y) SHALL NOT
HAVE BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET FROM TRADING ON THE
PRINCIPAL MARKET NOR SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL MARKET HAVE
BEEN THREATENED EITHER (A) IN WRITING BY THE SEC OR THE PRINCIPAL MARKET

 

17

--------------------------------------------------------------------------------


 

or (B) by falling below the minimum listing maintenance requirements of the
Principal Market; and the Conversion Shares and the Warrant Shares issuable upon
conversion or exercise of the Notes and the related Warrants, as the case may
be, shall be listed upon the Principal Market.


 


6.3                               REPRESENTATIONS AND WARRANTIES. THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE AND CORRECT AS OF
THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE,
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE) AND THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.  THE PURCHASER SHALL HAVE
RECEIVED A CERTIFICATE, EXECUTED BY EITHER THE CHIEF EXECUTIVE OFFICER OR THE
CHIEF FINANCIAL OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, TO THE
FOREGOING EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY
THE PURCHASER.


 


6.4                               LEGAL OPINION. THE PURCHASER SHALL HAVE
RECEIVED A LEGAL OPINION, DATED AS OF THE CLOSING DATE, IN FORM, SCOPE AND
SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER AND IN SUBSTANTIALLY THE FORM
OF EXHIBIT F ATTACHED HERETO.


 


6.5                               DELIVERY OF SECURITIES. THE COMPANY SHALL HAVE
EXECUTED AND DELIVERED TO THE PURCHASER THE NOTE AND THE WARRANT (IN SUCH
DENOMINATIONS AS SUCH BUYER SHALL REQUEST) FOR THE NOTE AND THE WARRANT BEING
PURCHASED BY THE PURCHASER AT THE CLOSING.


 


6.6                               BOARD RESOLUTIONS. THE BOARD OF DIRECTORS OF
THE COMPANY SHALL HAVE ADOPTED RESOLUTIONS CONSISTENT WITH SECTION 2.4 ABOVE AND
IN A FORM REASONABLY ACCEPTABLE TO THE PURCHASER (THE “RESOLUTIONS”).


 


6.7                               RESERVATION OF SHARES. AS OF THE CLOSING DATE,
THE COMPANY SHALL HAVE RESERVED OUT OF ITS AUTHORIZED AND UNISSUED COMMON STOCK,
SOLELY FOR THE PURPOSE OF EFFECTING THE CONVERSION OF THE NOTE AND THE EXERCISE
OF THE WARRANT, AT LEAST THE NUMBER OF SHARES OF COMMON STOCK AS SET FORTH IN
SECTION 4.11 HEREOF.


 


6.8                               TRANSFER AGENT INSTRUCTIONS. THE IRREVOCABLE
TRANSFER AGENT INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND ACKNOWLEDGED IN
WRITING BY THE COMPANY’S TRANSFER AGENT AND THE COMPANY SHALL DELIVER A COPY
THEREOF TO THE PURCHASER.


 


6.9                               GOOD STANDING CERTIFICATES. THE COMPANY SHALL
HAVE DELIVERED TO THE PURCHASER A CERTIFICATE EVIDENCING THE INCORPORATION AND
GOOD STANDING OF THE COMPANY AND EACH SUBSIDIARY IN SUCH ENTITY’S STATE OF
INCORPORATION OR ORGANIZATION ISSUED BY THE SECRETARY OF STATE OF SUCH STATE OF
INCORPORATION OR ORGANIZATION AS OF THE CLOSING DATE.


 


6.10                        SECRETARY’S CERTIFICATE. THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER A SECRETARY’S CERTIFICATE, DATED AS OF THE CLOSING
DATE, CERTIFYING AS TO (A) THE RESOLUTIONS, (B) THE CHARTER, CERTIFIED AS OF THE
CLOSING DATE, BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE AND (C) THE
BYLAWS, EACH AS IN EFFECT AT THE CLOSING.

 

18

--------------------------------------------------------------------------------


 


6.11                        FILINGS. THE COMPANY SHALL HAVE MADE ALL FILINGS
UNDER ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS NECESSARY TO CONSUMMATE
THE ISSUANCE OF THE SECURITIES PURSUANT TO THIS AGREEMENT IN COMPLIANCE WITH
SUCH LAWS.


 


6.12                        SECURITY AGREEMENT. THE COMPANY SHALL HAVE DELIVERED
TO THE PURCHASER AN EXECUTED COPY OF THE SECURITY AGREEMENT.


 


6.13                        OTHER TRANSACTION DOCUMENTS. THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS THE PURCHASER OR ITS COUNSEL MAY REASONABLY
REQUEST.


 


7.              COVENANTS OF THE COMPANY AND THE PURCHASER REGARDING
INDEMNIFICATION.


 


7.1                               COMPANY INDEMNIFICATION.  THE COMPANY AGREES
TO INDEMNIFY, HOLD HARMLESS, REIMBURSE AND DEFEND THE PURCHASER, EACH OF THE
PURCHASER’S OFFICERS, DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS, AND
PRINCIPAL SHAREHOLDERS, AGAINST ANY CLAIM, COST, EXPENSE, LIABILITY, OBLIGATION,
LOSS OR DAMAGE (INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE, INCURRED BY OR
IMPOSED UPON THE THE PURCHASER WHICH RESULTS, ARISES OUT OF OR IS BASED UPON THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT INCLUDING BUT NOT
LIMITED TO (I) ANY MISREPRESENTATION BY COMPANY OR BREACH OF ANY WARRANTY BY
COMPANY IN THIS AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO OR ANY
TRANSACTION DOCUMENT, OR (II) ANY BREACH OR DEFAULT IN PERFORMANCE BY COMPANY OF
ANY COVENANT OR UNDERTAKING TO BE PERFORMED BY COMPANY HEREUNDER, OR ANY OTHER
AGREEMENT ENTERED INTO BY THE COMPANY AND THE PURCHASER RELATING HERETO.


 


7.2                               PURCHASER’S INDEMNIFICATION.  THE PURCHASER
AGREES TO INDEMNIFY, HOLD HARMLESS, REIMBURSE AND DEFEND THE COMPANY AND EACH OF
THE COMPANY’S OFFICERS, DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS AND
PRINCIPAL SHAREHOLDERS, AT ALL TIMES AGAINST ANY CLAIM, COST, EXPENSE,
LIABILITY, OBLIGATION, LOSS OR DAMAGE (INCLUDING REASONABLE LEGAL FEES) OF ANY
NATURE, INCURRED BY OR IMPOSED UPON THE COMPANY WHICH RESULTS, ARISES OUT OF OR
IS BASED UPON ANY BREACH OF THE REPRESENTATIONS OF THE PURCHASER CONTAINED IN
SECTION 3 OF THIS AGREEMENT.


 


7.3                               PROCEDURES. PROMPTLY AFTER RECEIPT BY AN
INDEMNIFIED PARTY PURSUANT TO THE PROVISIONS OF SECTION 7.1 OR 7.2 OF NOTICE OF
THE COMMENCEMENT OF ANY ACTION INVOLVING THE SUBJECT MATTER OF THE FOREGOING
INDEMNITY PROVISIONS SUCH INDEMNIFIED PARTY WILL, IF A CLAIM THEREOF IS TO BE
MADE AGAINST THE INDEMNIFYING PARTY PURSUANT TO THE PROVISIONS OF SECTION 7.1 OR
7.2, PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF; BUT THE
OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE IT FROM ANY
LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE UNDER THIS
SECTION EXCEPT TO THE EXTENT THE DEFENSE OF THE CLAIM IS PREJUDICED.  IN CASE
SUCH ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL
HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT THAT IT MAY WISH, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE
THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY,
PROVIDED, HOWEVER, IF COUNSEL FOR THE INDEMNIFYING PARTY CONCLUDES THAT A SINGLE
COUNSEL CANNOT UNDER APPLICABLE LEGAL AND ETHICAL CONSIDERATIONS, REPRESENT BOTH
THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY, THE INDEMNIFIED PARTY OR
PARTIES HAVE THE RIGHT TO

 

19

--------------------------------------------------------------------------------


 

select separate counsel to participate in the defense of such action on behalf
of such indemnified party or parties; provided that there shall be no more than
one such separate counsel.  After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party pursuant to the
provisions of said Section 7.1 or 7.2 for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, unless (i) the indemnified
party shall have employed counsel in accordance with the provisions of the
preceding sentence, (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after the notice of the commencement of the
action or (iii) the indemnifying party has, in its sole discretion, authorized
the employment of counsel for the indemnified party at the expense of the
indemnifying party.


 


8.              MISCELLANEOUS.


 


8.1                               GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER
PARTY AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK.  BOTH PARTIES AND THE
INDIVIDUAL SIGNING THIS AGREEMENT ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS.  THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE
EVENT THAT ANY PROVISION OF THIS NOTE IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR UNENFORCEABILITY OF ANY OTHER PROVISION OF THIS NOTE. IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN CONNECTION
HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF ANY AGREEMENT.


 


8.2                               SURVIVAL. THE REPRESENTATIONS, WARRANTIES,
INDEMNITIES, AGREEMENTS, COVENANTS AND OTHER STATEMENTS OF THE COMPANY MADE
HEREIN SHALL SURVIVE EXECUTION OF THIS AGREEMENT AND DELIVERY OF THE NOTE AND
WARRANT FOR A PERIOD OF TWO YEARS. ALL STATEMENTS AS TO FACTUAL MATTERS
CONTAINED IN ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY OR ON BEHALF OF
THE COMPANY PURSUANT HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE DEEMED TO BE REPRESENTATIONS AND WARRANTIES BY THE COMPANY
HEREUNDER SOLELY AS OF THE DATE OF SUCH CERTIFICATE OR INSTRUMENT.


 


8.3                               SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF,
AND BE BINDING UPON, THE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND
ADMINISTRATORS OF THE PARTIES HERETO AND SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY EACH PERSON WHO SHALL BE A HOLDER OF THE SECURITIES FROM TIME TO
TIME.  THE

 

20

--------------------------------------------------------------------------------


 

Purchaser may assign and/or grant participations (in whole or in part) in this
Agreement and the other Transaction Documents.


 


8.4                               ENTIRE AGREEMENT.  THIS AGREEMENT, THE
EXHIBITS AND SCHEDULES HERETO, THE OTHER TRANSACTION DOCUMENTS AND THE OTHER
DOCUMENTS DELIVERED PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING
AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF, INCLUDING,
BUT NOT LIMITED TO, THE PURCHASE AND SALE OF THE NOTE AND WARRANT AND THE
SUBSEQUENT ISSUANCE OF THE CONVERSION SHARES AND THE WARRANT SHARES.  NO PARTY
SHALL BE LIABLE OR BOUND TO ANY OTHER IN ANY MANNER BY ANY REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS EXCEPT AS SPECIFICALLY SET FORTH HEREIN AND
THEREIN.  THE PURCHASER SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR
WARRANTY TO THE COMPANY OTHER THAN AS EXPRESSLY MADE BY THE PURCHASER IN SECTION
3 HEREOF.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND NOTWITHSTANDING
ANY OTHERWISE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASER IN
SECTION 3 HEREOF, THE PURCHASER MAKES NO REPRESENTATION OR WARRANTY TO THE
COMPANY WITH RESPECT TO THE TIMING OR THE MANNER IN WHICH THE COMPANY’S COMMON
STOCK WILL BE SOLD.


 


8.5                               SEVERABILITY.  IN CASE ANY PROVISION OF THE
AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


8.6                               AMENDMENT AND WAIVER.


 

(A)                                  THIS AGREEMENT MAY BE AMENDED OR MODIFIED
ONLY UPON THE WRITTEN CONSENT OF THE COMPANY AND THE PURCHASER.

 

(B)                                  THE OBLIGATIONS OF THE COMPANY AND THE
RIGHTS OF THE PURCHASER UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN
CONSENT OF THE PURCHASER.

 


8.7                               DELAYS OR OMISSIONS.  IT IS AGREED THAT NO
DELAY OR OMISSION TO EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY,
UPON ANY BREACH, DEFAULT OR NON-COMPLIANCE BY ANOTHER PARTY UNDER THIS AGREEMENT
OR THE TRANSACTION DOCUMENTS, SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY, NOR
SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH, DEFAULT OR
NONCOMPLIANCE, OR ANY ACQUIESCENCE THEREIN, OR OF OR IN ANY SIMILAR BREACH,
DEFAULT OR NONCOMPLIANCE THEREAFTER OCCURRING.  ALL REMEDIES, EITHER UNDER THIS
AGREEMENT, THE NOTE, THE WARRANT OR THE OTHER TRANSACTION DOCUMENTS, BY LAW OR
OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND NOT ALTERNATIVE.


 


8.8                               NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN: (A) UPON
PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED, (B) WHEN SENT BY CONFIRMED
FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON
THE NEXT BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER
DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY
DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE
SENT TO THE COMPANY AT THE ADDRESS AS SET FORTH ON THE SIGNATURE PAGE HEREOF,
WITH A COPY TO MICHELE D. VAILLANCOURT, ESQ., WINTHROP & WEINSTINE, P.A., SUITE
3500, 225 SOUTH SIXTH STREET, MINNEAPOLIS, MN 55402, FACSIMILE NUMBER (612)
604-6800, AND TO THE PURCHASER AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE
HERETO FOR SUCH PURCHASER, WITH A

 

21

--------------------------------------------------------------------------------


 

copy in the case of the Purchaser to John Tucker, Esq., 152 West 57th Street,
4th Floor, New York, NY 10019, facsimile number (212) 541-4434, or at such other
address as the Company or the Purchaser may designate by ten days advance
written notice to the other parties hereto.


 


8.9                               TITLES AND SUBTITLES.  THE TITLES OF THE
SECTIONS AND SUBSECTIONS OF THE AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY
AND ARE NOT TO BE CONSIDERED IN CONSTRUING THIS AGREEMENT.


 


8.10                        FACSIMILE SIGNATURES; COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED BY FACSIMILE SIGNATURES AND IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.


 


8.11                        BROKER’S FEES.  EXCEPT AS DESCRIBED IN SCHEDULE
8.11, EACH PARTY HERETO REPRESENTS AND WARRANTS THAT, EXCEPT AS EACH PARTY MAY
HAVE NOTIFIED THE OTHER IN WRITING ON OR PRIOR TO THE DATE HEREOF, NO AGENT,
BROKER, INVESTMENT BANKER, PERSON OR FIRM ACTING ON BEHALF OF OR UNDER THE
AUTHORITY OF SUCH PARTY HERETO IS OR WILL BE ENTITLED TO ANY BROKER’S OR
FINDER’S FEE OR ANY OTHER COMMISSION DIRECTLY OR INDIRECTLY IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREIN.  EACH PARTY HERETO FURTHER AGREES TO
INDEMNIFY EACH OTHER PARTY FOR ANY CLAIMS, LOSSES OR EXPENSES INCURRED BY SUCH
OTHER PARTY AS A RESULT OF THE REPRESENTATION IN THIS SECTION 8.11 BEING UNTRUE.


 


8.12                        CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS
LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT AND, THEREFORE,
STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS
AGREEMENT TO FAVOR ANY PARTY AGAINST THE OTHER.


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreementas of the date set forth in the first paragraph hereof.

 

 

COMPANY:

 

PURCHASER:

 

 

 

 

 

 

DIGITAL ANGEL CORPORATION

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Address:

 

Address:
490 Villaume Ave.
South St. Paul, MN  55075

 

c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T., Queensgate House, South
Church Street
Grand Cayman, Cayman Islands

 

 

22

--------------------------------------------------------------------------------